                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION

IN THE MATTER OF:
CRAIG BLAISE SEEFELD                                                CHAPTER 13
MARY MICHELLE SEEFELD                                               Case No. 16-20755-dob
                                                                    Judge DANIEL S OPPERMAN
                                  Debtors

                 TRUSTEE’S NOTICE OF FINAL CURE PAYMENT AND
             TRUSTEE’S NOTICE OF COMPLETION OF PLAN PAYMENTS;
                    NOTICE TO CREDITORS OF OBLIGATION TO
                   FILE A RESPONSE AND RIGHT TO OBJECT; AND
        NOTICE TO DEBTOR OF OBLIGATION TO FILE DEBTOR’S CERTIFICATION

                           Please read this Report carefully. It advises you of certain
                               rights and deadlines imposed pursuant to the law.
                                 Your rights may be adversely affected.


Thomas W. McDonald Jr., Standing Chapter 13 Trustee, pursuant to F.R.Bankr.P. 3002.1(f) and E.D.
Mich. LBR 2016-3(a)(1), reports to the Court that the above-named Debtors have comleted all payments
under the confirmed Chapter 13 plan.

This notice is provided pursuant to F.R.Bankr.P. 3002.1(f), to claimants whose claims are secured by a
security interest in the debtor(s) principal residence and whose claims are provided for under 11 U.S.C.
1322(b)(5).

           IF YOUR CLAIM WAS PAID BY THE TRUSTEE, THE DEBTORS HAVE
           PAID IN FULL THE AMOUNT REQUIRED TO CURE ANY DEFAULT ON
           YOUR CLAIM.

           IF YOUR CLAIM WAS PAID DIRECTLY BY THE DEBTORS OR THE
           AUTOMATIC STAY WAS LIFTED DURING THE TERM OF THE DEBTORS
           CHAPTER 13 PLAN, THE TRUSTEE DOES NOT HAVE ANY
           INFORMATION REGARDING WHETHER THIS OBLIGATION IS
           CURRENT.


       PURSUANT TO F.R.BANKR.P. 3002.1(g), YOU ARE REQUIRED TO FILE AND SERVE A
       RESPONSE ON THE DEBTORS, DEBTORS' COUNSEL AND THE TRUSTEE, NO LATER
       THAN 21 DAYS AFTER SERVICE OF THIS NOTICE. F.R.BANKR.P. 3002.1(g) SETS
       FORTH THE SPECIFICS GOVERNING THE REQUIRED RESPONSE.




16-20755-dob       Doc 87      Filed 08/04/21      Entered 08/04/21 07:53:33              Page 1 of 8
                Trustee's Notice of Final Cure Payment and Notice of Completion of Plan Payments, etc.
                                              Case Number: 16-20755-dob

In addition to the requirements of F.R.Bankr.P. 3002.1(g), pursuant to E.D. Mich. LBR 2015-3(a)(2), if
the Court determines that Debtor is eligible for a Discharge, the Order of Discharge will include findings
that:

    1. All allowed claims have been paid in accordance with the plan; and

    2. With respect to any secured claim that continues beyond the term of the plan, any prepetition or
       post-petition defaults have been cured.

Pursuant to E.D. Mich. LBR 2016-3(a)(3), if the Court determines that Debtor is eligible for a Discharge,
the Order of Discharge will direct that:

    1. Any creditor who held a secured claim that was fully paid shall execute and deliver to the Debtor
       a release, termination statement, discharge of mortgage or other appropriate certificate suitable
       for recording; and

    2. Any creditor who holds a secured claim that continues beyond the term of the plan shall take no
       action inconsistent with the findings set forth in the Order of Discharge.

RIGHTS AND DUTIES OF DEBTOR

Duty of Debtors regarding secured debt obligations: Every Debtor, regardless of whether the Debtor
is or claims to be entitled to a discharge, must:

    1. Immediately begin making the required payments on secured debt obligations to avoid defaulting
       on those secured debt obligations.

    2. Continue to make required payments on secured debt obligations until those obligations are paid
       in full. If the Court determines that the Debtors are eligible for a Discharge, the Chapter 13
       Discharge will not discharge the Debtors from any obligation on any continuing secured debt
       payments that come due after the date of the Debtors' last payment under the Plan.

See E.D. Mich. LBR 2016-3(a)(6)&(7).

If the Debtor claims to be eligible for a discharge pursuant to 11 USC Section 1328:

    1. Within 28 days of the date of this Chapter 13 Trustee’s Report, the Debtor must file with the
       Court the Chapter 13 Debtor’s Certification Regarding Domestic Support Obligations and
       Section 522(q), Official Form B283. The form and instructions on how to complete this form
       may be found on the Court's web site, www.mieb.uscourts.gov.

    2. If this is a Joint Case, each Debtor must separately complete and file a Debtor’s Certification
       Regarding Domestic Support Obligations and Section 522(q), Official Form B283.

    3. If the Debtor fails to complete and file a Chapter 13 Debtor’s Certification Regarding Domestic
       Support Obligations and Section 522(q), Official Form B283 within 28 days of the date of this
       Chapter 13 Trustee’s Report, the Debtor’s case may be closed by the Court without the entry of a
       discharge.

See E.D. Mich LBR 4004-1




16-20755-dob        Doc 87        Filed 08/04/21          Entered 08/04/21 07:53:33                Page 2 of 8
                Trustee's Notice of Final Cure Payment and Notice of Completion of Plan Payments, etc.
                                              Case Number: 16-20755-dob

RIGHTS AND DUTIES OF CREDITORS

In addition to the requirements of F.R.Bankr.P. 3002.1(g), pursuant to E.D. Mich. LBR 2015-3(a)(4), if
any party in interest asserts that:

    1. The Debtors have failed to make all payments to the Chapter 13 Trustee as required by the
       confirmed Chapter 13 plan; or

    2. The Debtors are not current in any payments the Debtors were authorized to make directly to a
       creditor; or

    3. One or more allowed claims have not been paid in accordance with the plan; or

    4. With respect to any secured claim that continues beyond the term of the plan, there remains
       prepetition or post-petition defaults that have not been cured or that the claim is otherwise not
       current in all respects including, but not limited to, any unpaid escrow balance, late charge, cost
       or attorney fee; or

    5. A creditor has a lawful reason to refuse to execute or deliver a release, termination statement,
       discharge of mortgage or other appropriate certificate suitable for recording; or

    6. There exists reasonable cause to believe that:

        (a) 11 U.S.C. Section 522(q)(1) may be applicable to the Debtors; or

        (b) There is pending any proceeding in which the debtors' may be found guilty of a felony of the
            kind specified in 11 U.S.C. Section 522(q)(1)(A) or found liable for a debt of the kind
            described in 11 U.S.C. Section 522(q)(1)(B)

the party may file an objection to this Report. Any objection must be filed not later than 21 days after
service of this Trustee’s Report. If a timely objection is filed, the Court will delay entry of the order of
discharge until the Court resolves the objection and a hearing will be scheduled with notice to the
objecting party.

In addition to the requirements of F.R.Bankr.P. 3002.1(g), if no objection to this Trustee’s Report is
timely filed, pursuant to E.D. Mich. LBR 2016-3(a)(5), it shall be conclusively determined that:

    1. Debtors have made all payments to the Chapter 13 Trustee as required by the confirmed Chapter
       13 plan; and

    2. Debtors are current in all payments Debtors were authorized to make directly to a creditor; and

    3. All allowed claims have been paid in accordance with the plan; and

    4. With respect to any secured claim that continues beyond the term of the plan, all prepetition and
       post-petition defaults have been cured and the claim is current in all respects including, but not
       limited to, all escrow balances, late charges, costs or attorney fees; and




16-20755-dob        Doc 87        Filed 08/04/21          Entered 08/04/21 07:53:33                 Page 3 of 8
                Trustee's Notice of Final Cure Payment and Notice of Completion of Plan Payments, etc.
                                              Case Number: 16-20755-dob

    5. A creditor has no lawful reason to refuse to execute or deliver a release, termination statement,
       discharge of mortgage or other appropriate certificate suitable for recording; and;

    6. There exists no reasonable cause to believe that:

        (a) 11 U.S.C. Section 522(q)(1) may be applicable to the Debtors; or

        (b) There is pending any proceeding in which the debtors may be found guilty of a felony of the kind
            specified in 11 U.S.C. Section 522(q)(1)(A) or found liable for a debt of the kind described in 11
            U.S.C. Section 522(q)(1)(B)

    7. The Court may enter an order of discharge containing the terms set forth above without further notice
       or hearing.

                                OFFICE OF THE CHAPTER 13 STANDING TRUSTEE-SAGINAW
                                Thomas W. McDonald, Jr., Chapter 13 Standing Trustee



Dated: August 04, 2021                          /s/Thomas W. McDonald, Jr.
                                                THOMAS W. McDONALD, JR. (P32464)
                                                3144 Davenport Avenue
                                                Saginaw, MI 48602
                                                Telephone (989) 792-6766
                                                mail@mcdonald13.org




16-20755-dob        Doc 87        Filed 08/04/21          Entered 08/04/21 07:53:33                 Page 4 of 8
                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION


IN THE MATTER OF:
                                                               CHAPTER 13
CRAIG BLAISE SEEFELD
                                                               Case No. 16-20755-dob
MARY MICHELLE SEEFELD
                                      Debtors                  Judge DANIEL S OPPERMAN




         PROOF OF SERVICE OF TRUSTEE’S NOTICE OF FINAL CURE PAYMENT AND
               TRUSTEE’S NOTICE OF COMPLETION OF PLAN PAYMENTS;
                      NOTICE TO CREDITORS OF OBLIGATION TO
                     FILE A RESPONSE AND RIGHT TO OBJECT; AND
          NOTICE TO DEBTOR OF OBLIGATION TO FILE DEBTOR’S CERTIFICATION


      I hereby certify that on August 04, 2021, I electronically filed the TRUSTEE’S NOTICE OF
FINAL CURE PAYMENT AND TRUSTEE’S NOTICE OF COMPLETION OF PLAN PAYMENTS;
NOTICE TO CREDITORS OF OBLIGATION TO FILE A RESPONSE AND RIGHT TO OBJECT;
AND NOTICE TO DEBTOR OF OBLIGATION TO FILE DEBTOR’S CERTIFICATION with the
Clerk of the Court using the ECF system which will send notification of such filing to the following:

        The following parties were served electronically:
Joshua Reinert (P66185)
3434 Davenport Avenue



        The parties on the attached list were served via First Class Mail at the addresses below by depositing
same in a United States Postal Box with the lawful amount of postage affixed thereto:




                                          /s/ Sandy Urbaniak
                                          Sandy Urbaniak
                                          For the Office of the Chapter 13 Trustee-Saginaw
                                          3144 Davenport Avenue
                                          Saginaw, MI 48602
                                          Telephone (989) 792-6766
                                          mail@mcdonald13.org




16-20755-dob        Doc 87      Filed 08/04/21       Entered 08/04/21 07:53:33            Page 5 of 8
CRAIG BLAISE SEEFELD
MARY MICHELLE SEEFELD
1011 DEERING STREET
GARDEN CITY, MI 48135




70TH DISTRICT COURT                       COMENITY BANK/WOMAN WITHIN
111 S MICHIGAN AVENUE                     PO BOX 182789
SAGINAW, MI 48602                         COLUMBUS, OH 43218-2789

ADVANCED DIAGNOSTIC IMAGING               CONSUMERS ENERGY COMPANY
3400 N CENTER SUITE 400                   ATTN: LEGAL DEPARTMENT
SAGINAW, MI 48603                         ONE ENERGY PLAZA
                                          JACKSON, MI 49201
ALLIED COLLECTION SERVICE                 CORNERSTONE COMM FINANCIAL CU
PO BOX 1799                               2955 UNIVERSITY DRIVE
HOLLAND, MI 49422-1799                    AUBURN HILLS, MI 48326

ANESTHESIA STAFFING CONSULTANTS           COVENANT HEALTHCARE
INC                                       1447 N HARRISON
PO BOX 673112 SUITE 200                   SAGINAW, MI 48602-4727
DETROIT, MI 48267-3112
BECKET AND LEE LLP-EFT                    COVENANT HEALTHCARE
PO BOX 3001                               C/O CARM
MALVERN, PA 19355                         PO BOX 358
                                          CADILLAC, MI 49601
CADILLAC ACCOUNTS RECEIVABLE              COVENANT NEUROSURGERY
MANAGEMENT                                800 COOPER AVENUE #8
PO BOX 358                                SAGINAW, MI 48602
CADILLAC, MI 49601-0358
CBC CREDIT SERVICES                       COVENANT PATH ASSOC
PO BOX 3244                               PO BOX 33321 DRAWER 150
SAGINAW, MI 48605-3244                    DETROIT, MI 48232

CHASE BANK USA, NA                        CREDIT ONE BANK
PO BOX 15145                              PO BOX 98873
WILMINGTON, DE 19850-5145                 LAS VEGAS, NV 89193

COMENITY BANK/KINGSIZE                     CREDIT SERVICES OF MICHIGAN
PO BOX 182789                              PO BOX 6428
COLUMBUS, OH 43218                         1982 HEMMETER RD
     16-20755-dob Doc 87    Filed 08/04/21 SAGINAW,  MI 48608-6428
                                            Entered 08/04/21 07:53:33 Page 6 of 8
DETROIT EDISON                             JOSHUA REINERT (P66185)
2000 SECOND AVENUE SUITE 688 WCB           3434 DAVENPORT AVENUE
DETROIT, MI 48226                          SAGINAW, MI 48602

DISNEY MOVIE CLUB                          JP MORGAN CHASE BANK NA
PO BOX 738                                 ATTN: BANKRUPTCY DEPARTMENT
NEENAH, WI 54957-0738                      PO BOX 901032
                                           FT WORTH, TX 76101-2032
FIRST FEDERAL CREDIT CONTROL               KIDNEY AND HYPERTENSION
24700 CHAGRIN BLVD SUITE 205               CONSULTANTS
CLEVELAND, OH 44122-5662                   L-3677
                                           COLUMBUS, OH 43260-3677
FORD MOTOR CREDIT CO LLC                   MACKINAW SURGERY CENTER
C/O SHERMETA LAW GROUP PC                  5400 MACKINAW ROAD SUITE 11
PO BOX 5016                                SAGINAW, MI 48604-9546
ROCHESTER HILLS, MI 48308-5016
FORD MOTOR CREDIT COMPANY LLC              MERCHANTS AND MEDICAL
DEPT 55953                                 6324 TAYLOR DRIVE
PO BOX 55000                               FLINT, MI 48507-4680
DETROIT, MI 48255-0953
GATEWAY FINANCIAL SOLUTIONS-EFT            MI DEPARTMENT OF TREASURY
GARBER MANAGEMENT GROUP                    ATTORNEY GENERAL/REVENUE
999 S WASHINGTON AVE                       PO BOX 30456
SAGINAW, MI 48601                          LANSING, MI 48909-7955
HARLEY DAVIDSON CREDIT CORP                MID MICHIGAN HEALTHCARE
PO BOX 15129                               PROFESSIONALS PC
PALATINE, IL 60055-5129                    WILLIAM LEUCHTER MD
                                           26400 WEST 12 MILE ROAD, SUITE 170
HEMLOCK FAMILY MEDICINE                    SOUTHFIELD, MI 48034
16440 GRATIOT                              MID MICHIGAN MEDICAL CENTER
HEMLOCK, MI 48626                          4005 ORCHARD DRIVE
                                           MIDLAND, MI 48670
HEMLOCK MED EXPRESS
16440 GRATIOT                              MID MICHIGAN PHYSICIANS GROUP
HEMLOCK, MI 48626                          2618 WEST SUGNET
                                           MIDLAND, MI 48640
HENRY SEEFELD
3652 SOUTH MERRILL ROAD                    MILES KIMBALL
MERRILL, MI 48637                          PO BOX 2860
                                           MONROE, WI 53566
JEFFERSON CAPITAL SYSTEMS-EFT
PO BOX 772813                              MOBILE MEDICAL RESPONSE
CHICAGO, IL 60677-2813                     4305 STATE STREET SUITE A
                                           SAGINAW, MI 48603-4068
JEFFREY G DAWS DDS PC
28201 WEST SEVEN MIDLE ROAD                 MONTGOMERY WARD
LIVONIA, MI 48152                           C/O CREDITORS BANKRUPTCY SERVICE
                                            PO BOX 800849
     16-20755-dob   Doc 87   Filed 08/04/21 DALLAS,
                                             Entered TX 75380 07:53:33 Page 7 of 8
                                                     08/04/21
MOTOR PARTS FEDERAL CREDIT UNION              SHERMETA LAW GROUP PC
2955 UNIVERSITY DRIVE                         1030 DORIS ROAD
AUBURN HILLS, MI 48326                        AUBURN HILLS, MI 48326-2613

MRI OF SOUTHFIELD                             SHIELDS CHIROPRACTIC
29877 TELEGRAPH RD #11                        7261 GRATIOT
SOUTHFIELD, MI 48034                          SAGINAW, MI 48609

NATIONAL PEN CORP                             STATE FARM INSURANCE CO
347 SHELBYVILLE ROAD                          410 EAST DRIVE
SHELBYVILLE, TN 37180                         MARSHALL, MI 49060-2000

ONEMAIN FINANCIAL                             STERLING JEWELERS INC D/B/A KAY
ATTN BANKRUPTCY                               JEWELERS
PO BOX 3251                                   C/O BUCKLEY KING LPA
EVANSVILLE, IN 47731-3251                     600 SUPERIOR AVENUE EAST, STE 1400
PAIN RECOVERY SOLUTIONS                       CLEVELAND, OH 44114
4870 CLARK ROAD #201                          STONEBERRY
YPSILANTI, MI 48197                           C/O CREDITORS BANKRUPTCY SERVICE
                                              PO BOX 800849
                                              DALLAS, TX 75380
PHILLIP LAMBERT MD PC
3061 CHRISTY WAY                              SYNCHRONY BANK/WALMART
SAGINAW, MI 48603                             PO BOX 965024
                                              ORLANDO, FL 32896
PRA RECEIVABLES MANAGEMENT LLC
EFT                                           TD BANK USA NA
PO BOX 12914                                  C/O WEINSTEIN AND RILEY PS
NORFOLK, VA 23541                             PO BOX 3978
                                              SEATTLE, WA 98124
QUANTUM3 GROUP LLC - EFT
PO BOX 2489                                   WEBBANK/DFS
KIRKLAND, WA 98083-0788                       12234 N LH 35 SB BLDG B
                                              AUSTIN, TX 78753
RAMOS & ASSOCIATES
PO BOX 674332
DETROIT, MI 48267

RENT A CENTER INC
5501 HEADQUARTERS DRIVE
PLANO, TX 75024

RESURGENT CAPITAL SERVICES LP/DELL
CLIENT ACCT-EFT
PO BOX 10390
GREENVILLE, SC 29603-0390
SAGINAW VALLEY BONE & JOINT CENTER
5483 GRATIOT ROAD
SAGINAW, MI 48638

     16-20755-dob   Doc 87   Filed 08/04/21    Entered 08/04/21 07:53:33   Page 8 of 8
